
	
		III
		111th CONGRESS
		2d Session
		S. RES. 579
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2010
			Mr. Brownback (for
			 himself, Mr. Lieberman,
			 Mr. Burris, Mrs. Gillibrand, Mr.
			 Dodd, and Mr. Roberts)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			August 5, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Honoring the life of Manute Bol and
		  expressing the condolences of the Senate on his passing.
	
	
		Whereas Manute Bol was born the son of a Dinka tribal
			 chief in Sudan, and was given the name Manute, which means
			 special blessing;
		Whereas Manute Bol traveled to the United States in 1983
			 and played college basketball at the University of Bridgeport during the
			 1984–1985 season;
		Whereas Manute Bol began his National Basketball
			 Assocation (NBA) career with the Washington Bullets in 1985, setting the rookie
			 shot-blocking record;
		Whereas Manute Bol played in the NBA for 10 years, setting
			 numerous shot-blocking records;
		Whereas, after beginning his career in the NBA, Manute Bol
			 used his fame and fortune to raise funding and awareness for the people of
			 Sudan;
		Whereas Manute Bol was admitted to the United States as a
			 religious refugee and lost over 250 members of his extended family to a civil
			 war rife with religious tensions, but nevertheless spent his life working for
			 reconciliation between Christians and Muslims in Sudan;
		Whereas Manute Bol’s last project to foster reconciliation
			 was to build 41 schools for Christians and Muslims to learn and live together
			 in the spirit of reconciliation;
		Whereas Manute Bol constantly put himself in danger to
			 bring peace and stability to Sudan, including by flying into war zones and
			 visiting refugee camps that were targeted for aerial attack;
		Whereas, on Manute Bol’s last humanitarian visit to Sudan,
			 the President of Southern Sudan, Salva Kiir, requested that Manute Bol extend
			 his visit to make appearances at Sudan’s national election and use his
			 influence to counter corruption, which ultimately led to the deterioration of
			 his health and his sudden death;
		Whereas Manute Bol advocated for human rights in Sudan by
			 appearing before Congress and lobbying Members of Congress, thus positively
			 influencing United States foreign policy on Sudan;
		Whereas, after Manute Bol retired, he resided in West
			 Hartford, Connecticut, and Olathe, Kansas;
		Whereas Manute Bol died at the age of 47 on June 19, 2010;
			 and
		Whereas Manute Bol’s perseverance in his advocacy for
			 Sudan affected the lives of thousands, and possibly millions, of people in
			 Sudan: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses
			 profound sorrow at the death of Manute Bol;
			(2)conveys its
			 condolences to the family, friends, and colleagues of Manute Bol;
			(3)expresses
			 gratitude to Manute Bol for his passion and determination in raising awareness
			 of human rights abuses, and his dedication to bringing peace to Sudan;
			 and
			(4)encourages the
			 National Collegiate Athletic Association (NCAA) and the National Basketball
			 Association (NBA) to pursue exhibition games with a Sudanese basketball team to
			 increase awareness of the political and humanitarian situation in Sudan, with
			 proceeds from these games donated toward the construction of reconciliation
			 schools in Sudan, as proposed by Manute Bol.
			
